Townley, J.
For the reasons stated in the opinion in Hessian Hills Country Club, Inc., v. Home Ins. Co. (236 App. Div. 615), decided herewith, the order should be reversed, with twenty *618dollars costs and disbursements, and the motion granted, with ten dollars costs, to the extent of ordering an assessment of the amount due the plaintiff Fischer under bis policy and directing a severance of the action of the Hessian Hills Country Club, Inc., against the defendants.
Finch, P. J., Martin and O’Malley, JJ., concur; McAvoy, J., takes no part.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of ordering an assessment of the amount due the plaintiff Fischer under his policy and directing a severance of the action of the Hessian Hills Country Club, Inc., against the defendants. Settle order on notice.

 Appeal dismissed, 260 N. Y. 681.